IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


PARKER AVENUE, L.P.,                         : No. 507 EAL 2015
                                             :
                   Petitioner                :
                                             : Petition for Allowance of Appeal from
                                             : the Order of the Commonwealth Court
            v.                               :
                                             :
                                             :
CITY OF PHILADELPHIA AND                     :
PHILADELPHIA CITY COUNCIL,                   :
                                             :
                   Respondents               :


                                        ORDER



PER CURIAM

     AND NOW, this 1st day of March, 2016, the Petition for Allowance of Appeal is

DENIED.

     Justice Eakin did not participate in the decision of this matter.